Mr. Chief Justice Carter announced the opinion of the court: The city of DuQuoin has entered a motion for leave • to file a petition for mandamus to compel the city treasurer of that city to deposit the funds of the city in the Bank of DuQuoin, this being" the bank of one Henry Horn. The city council, it seems, passed an ordinance designating that bank as the depository of its funds, and directed the city treasurer to comply with the ordinance and make the deposit. He declined to do so. The statute provides that city councils may, by ordinance, designate the place or places for the deposit of city funds, provided, however, that such moneys shall be deposited in a “regularly organized bank.” (Rev. Stat. 1874, p. 228, sec. 9). The question here is whether the bank of Henry Horn, in which the council directed the treasurer to make the deposit, is, within the meaning of this act, a “regularly organized bank.” The petition alleges, in general terms, that it is such bank, but states specifically that it is the bank of Henry Horn,—that he is the owner and proprietor of the bank. It therefore appears from the petition which the city asks leave to file, that this is a private bank, owned, conducted and managed entirely by'Henry Horn as proprietor. The legislature has passed an act providing for the incorporation and organization of banks, and making the stockholders liable, over and above their stock, to an amount equal to the stock held by them. The act of Congress providing for the organization of national banks contains similar provisions. The State law provides that in cities and villages having a population not to exceed five thousand the capital stock shall be $25,000, and it is graded up according to the population. It provides the manner of organizing banks, requires detailed reports from time to time of their resources and liabilities, and makes provision for their inspection and examination by competent persons under the authority of the State Auditor. We are of the opinion that the term “regularly organized bank,” in the City and Village act, means a bank organized either under the State law or the act of Congress, and that it was not intended by the legislature that a city officer who has given bond for the safe keeping of the funds in his hands should be required to deposit them in a private bank. There would seem to be no more reason for that than there would be for turning the funds over to a private individual. It is true, provision is made that such banker or bankers shall give bond; but we do not think this alters the case. We think the legislature intended that some bank regularly organized under the law should be designated. The motion for leave to file the petition will therefore be denied. Motion denied. ■